UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    MAHMOAD ABDAH, et al.,

                             Petitioners,

                        v.                            Civil Action 04-01254 (HHK)

    BARACK H. OBAMA, et al.,

                             Respondents.



                                      PREHEARING ORDER

        Upon consideration of the parties’ Joint Proposed Prehearing Order, it is this 8th day of

October, 2009, hereby

        ORDERED:

        1.     Hearing Date and Time

        The merits hearing for Petitioner Faruq Ali Ahmed (ISN 32) is scheduled for 10:00 a.m.

on November 2, 2009. The hearing shall continue day to day until concluded.

        2.     Petitioner’s Participation

        Counsel for Petitioner will notify the Court and the parties by October 21, 2009 whether

Petitioner will testify at the hearing. Petitioner will be subject to cross-examination if he

testifies.
         3.     Briefs

         a)     Each side shall submit a brief in support of a motion for judgment on the record

on October 16, 2009, not to exceed 45 pages. The briefs shall include:

                i.       a discussion of applicable legal principles concerning detention authority
                         as well as any other issues relevant to the motions, and

                ii.      discussion and argument concerning the relevant facts, with specific
                         citations to and discussion of the evidence relevant to the positions taken
                         in the briefs.

         b)     Each side shall submit an opposition brief on October 26, 2009, not to exceed 35

pages.


         c)     The parties need not comply with the provision in Section III.A of the

Consolidated Case Management Order to the extent that it requires submission of separate

statements of material facts as to which a party contends there is no genuine dispute.


         4.     Exhibits


         Respondents will mark their exhibits as GE#___ and will provide two sets of their

exhibits to Petitioner’s counsel and to the Court on October 29, 2009. Petitioner will mark his

exhibits as PE#___ and will provide two sets of his exhibits to Respondents’ counsel and to the

Court on October 29, 2009. The parties are on notice that any documentary evidence that has not

been included in the sets of exhibits referenced in the preceding sentences, or any argument

based on such evidence, likely will be excluded from consideration by the Court. The two

exceptions to this deadline shall be (1) documents offered solely for rebuttal of arguments made

at the Merits Hearing that could not reasonably have been anticipated before October 29, 2009,

and (2) exculpatory information, as to which Respondents have a continuing obligation to
disclose to Petitioner.


       5.      Merits Hearing Procedures


       a) Opening Statements. The parties will begin with unclassified opening statements,

with Respondents presenting their opening statement first. Counsel for Petitioner has indicated

that Petitioner would like to listen to the unclassified opening statements. Petitioner shall be

responsible for providing a translator, and Respondents will coordinate with the appropriate

entities and individuals to provide the logistical arrangements. Following the unclassified

opening statements, Respondents, and then Petitioner, will present classified opening statements.


       b) Petitioner’s Testimony. Following the opening statements, Petitioner shall have an

opportunity to testify. No other individuals will testify during this proceeding.


       c) Presentation of Evidence. The parties will make an issue-by-issue presentation,

consistent with the approach to these proceedings used by other Members of the Court. By

October 28, 2009, the parties will file a statement of material issues in dispute, and the order in

which they will be presented, to the Court. If the parties cannot agree on what the material issues

are, or the sequence in which they shall be addressed, they will file separate proposals to the

Court, identifying the areas of disagreement. As to each material issue, Respondents shall make

the first presentation. Petitioner then will have an opportunity to respond to Respondents’

presentation, and Respondents then will have an opportunity to respond to Petitioner’s

presentation in rebuttal.


       d) Closing Statements. The parties shall present classified closing statements.

Respondents shall make their closing argument first, followed by Petitioner. Respondents will
then be allowed an opportunity to present arguments in rebuttal. The parties will be given equal

time for making closing statements, including rebuttal.


       6. Objections to Prehearing Order. Any objection or request for clarification of this

order shall be filed by no later October 14, 2009.




                                              Henry H. Kennedy, Jr.
                                              United States District Judge